Serjeant, J.-
— -Treasury notes possess the highest character of negotiability, by the express provisions of the acts of Congress authorizing their issue. For this reason, as was held by this court in Charnley v. Dulles, 8 Watts & Serg. 353, the words “ without recourse,” annexed to the defendant’s endorsement, only exempt him from that liability on the note, in the case of its dishonour at maturity, to which he would otherwise be subject by tire law-merchant. But they do not exempt him from the obligation he is under, in case the instrument turns out not to be genuine, to return the money paid for it by one to whom he passed it in the ordinary course of business, any more than if he had innocently passed a forged check, note, bill of exchange, or other instrument, for money paid him. In such case it is the duty of the person who passed the instrument, when its falsity is discovered, to return the money paid and take back the instrument; and if he do not, action lies. This note was put in circulation after it *202had been paid and cancelled by the maker, by means of forgery, and it was a mere nullity. It was incapable of being revived and restored to validity by tire mere payment of interest subsequently by the maker.
Judgment affirmed.